Citation Nr: 0713050	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral pes planus.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back condition.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1989 to January 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

This matter has previously been before the Board, and was 
remanded in June 2005 so that the veteran could be offered a 
Travel Board hearing, and again in December 2005 for 
evidentiary development.  The veteran withdrew his request 
for a hearing, and all requested development has been 
completed.  

The issue of entitlement to service connection for a low back 
condition is reopened, and is partially addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The veteran has submitted a statement from a VA physician 
which indicates that he is unemployable (beginning September 
2006), and will continue to be unemployable until September 
2007.  The Board takes this to be an application for a total 
disability evaluation based on individual unemployability 
(TDIU), and the matter is remanded to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran has complaints of right knee pain, with no evidence 
of a current underlying disability capable of service 
connection.  

2.  The February 1998 RO decision regarding entitlement to 
service connection for bilateral pes planus is final.  

3.  Evidence received since the February 1998 rating decision 
is either cumulative or redundant in nature, and does not 
relate to an unestablished fact necessary to substantiate the 
veteran's underlying claim.  

4.  The March 1995 RO decision regarding entitlement to 
service connection for a low back condition is final.  

5.  Evidence received since the March 1995 rating decision is 
not cumulative or redundant in nature, and does relate 
specifically to an unestablished fact necessary to 
substantiate the veteran's underlying claim.   


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not 
warranted.   38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).
 
2.  Evidence that is new and material to reopen a claim for 
service connection for bilateral pes planus has not been 
received.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  Evidence that is new and material to reopen a claim for 
service connection for a low back condition has been 
received.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a December 2000 VCAA letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Furthermore, with respect to the claims to 
reopen, the Board notes that the December 2000 letter to the 
veteran was in substantial compliance with the recent 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addressed the appropriate VCAA notice to be provided in a 
request to reopen a previously denied claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter, which, as noted 
above, notified the veteran of the evidence that is necessary 
to substantiate the claims, the evidence or information VA 
will seek to provide, the information or evidence he is 
expected to provide, and notice to provide any evidence in 
his possession that pertains to the claims.  

With respect to Dingess requirements, the veteran was 
notified in a letter of the evidence necessary to establish 
an increase in disability rating and the effective date of 
award should service connection be granted for his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As regards any deficiency of timing associated with this 
notification, a lack of notice with regards to the Dingess 
requirements prior to initial adjudication by the RO 
constitutes an error non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where Board 
addresses question not addressed by agency of original 
jurisdiction, Board must consider whether veteran has been 
prejudiced thereby).  In this respect, all the VCAA requires 
is that the duty to notify is satisfied, and that appellants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error); Bernard, supra.  Furthermore, as the 
decision results in a denial of the veteran's claim for 
service connection for a right knee disorder and for 
reopening a claim for service connection for bilateral pes 
planus, any timing error regarding disability rating or 
effective date is rendered moot.  See Dingess, supra.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

As regards the claim for entitlement to service connection 
for a right knee disorder, as is discussed in greater detail 
below, the evidence of record does not support a finding of a 
current right knee disability or any in-service complaints of 
a right knee condition.  As such, there is no duty to provide 
a VA medical examination for this claim for service 
connection.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (in service connection claims, the VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service Connection for a Right Knee Disorder

The veteran contends that he currently experiences a 
disability of the right knee which had causal origins during 
his military service.

For any claim of service connection, it is first and foremost 
a requirement that a disability be currently present.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  Further, 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this regard, 
the Board notes that the record does not contain an objective 
diagnosis of a disability of the right knee, with pain being 
the veteran's chief complaint.  For VA purposes, pain alone 
is not a disability for which service connection can be 
granted, and in the absence of a disability, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Sanchez, supra.  The Board does not 
doubt the veracity of the veteran's contentions regarding his 
knee pain, as he is certainly competent to report on his 
painful symptoms (see Espiritu, supra.).  However, the 
threshold determination on if a current disability exists is 
fundamental to a claim for service connection, and in this 
case mandates a denial of the veteran's claim, as there is no 
objective diagnosis of a current knee disability.    

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of 
reasonable doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

New and Material Evidence for Service Connection for 
Bilateral Pes Planus

The veteran was initially denied service connection for 
bilateral pes planus in a February 1998 rating decision.  The 
veteran never posited a timely notice of disagreement, and 
this decision became final within a year of his notification 
of the adverse decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103.  The veteran has filed an 
application to reopen his claim, asserting that submission of 
his service medical records in addition to reports of current 
treatment relate to a previously unestablished fact and 
should merit a reopening of the claim.  The Board must 
disagree with the veteran's contention.  

The February 1998 rating decision determined that the veteran 
did indeed experience bilateral pes planus but that the 
disorder pre-existed entrance into military service and was 
not aggravated by military service.  The veteran did not 
offer disagreement with this and, as mentioned, the RO's 
decision is final.  In order to prevail on a claim to reopen, 
the veteran must submit evidence relating to an unestablished 
fact necessary to substantiate the claim for service 
connection.  See 38 C.F.R. § 3.156.  Based on the previous 
denial, such evidence would have to support a contention that 
the veteran's bilateral pes planus was caused or aggravated 
by his military service.  There is no record of any such 
evidence in the claims file.  The veteran did respond to VA 
correspondence regarding the need to submit additional 
evidence, however, all medical evidence submitted since the 
RO's now final denial is cumulative or redundant in nature 
and does not support reopening.  

The Board acknowledges that the veteran had pes planus in 
service as documented in the service medical history, 
including a need for orthotics and restricted duty.  This 
was, however, of record at the time of the RO's denial, and 
thus cannot be considered in the veteran's claim to reopen.  
Indeed, as there is no evidence posited which would aid in 
substantiating an unestablished fact since finality was 
achieved in the RO's decision, the veteran's claim to reopen 
must be denied.  

Again, the Board realizes its duty to apply the benefit of 
reasonable doubt in the veteran's favor when the competent 
medical evidence is in relative equipoise regarding the 
veteran's contentions.  This is not applicable in the current 
case, however, as the majority of the evidence is against the 
veteran's claim.  See Gilbert, supra.  

New and Material Evidence for Service Connection for a Low 
Back Condition

The veteran asserts that new and material evidence exists to 
reopen a claim for service connection for a low back 
condition.  In the RO's initial denial of the claim in March 
1995, the veteran was not found to exhibit a current chronic 
back disability which was capable of service connection, with 
pain being his chief complaint.  There was no timely appeal 
associated with this decision, and it is final.  As with the 
claim for bilateral pes planus, it is necessary for the 
veteran to submit evidence that relates to a previously 
unestablished fact necessary to substantiate the underlying 
claim in order for the claim to be reopened.  See 38 C.F.R. 
§ 3.156.  The Board concludes that such evidence has been 
submitted.  

Specifically, the record contains evidence indicating the 
onset of degenerative disc disease and osteoarthritis in 
February 2006.  As such, there is evidence of a current 
disability, which as mentioned, is a previously unestablished 
fact necessary to substantiate the underlying claim for 
service connection.  See Brammer, supra.  The new evidence is 
neither cumulative nor redundant and thus, the Board 
concludes that new and material evidence has been submitted 
and to that extent only, the claim to reopen is granted.  The 
Board is unable to make a determination on the merits of the 
service connection claim as the RO has not made an initial 
review of the case on its merits.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.302.  The instructions to the RO are 
discussed in the remand section which follows below.   


ORDER

Service connection for a right knee disorder is denied.  

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for bilateral pes 
planus.  

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a low back 
condition, and to that extent only the claim is granted; the 
claim for entitlement to service connection for a low back 
condition is reopened.  


REMAND

As mentioned, the Board finds that there is sufficient 
evidence to reopen a claim for service connection for a low 
back condition.  As the RO did not adjudicate the case on the 
merits upon receipt of medical evidence showing a current and 
chronic disability, it shall be necessary for this case to be 
remanded for local consideration before the Board can issue a 
decision on the merits.  The RO is thus instructed to 
adjudicate the issue of entitlement to service connection for 
a low back condition.   

In adjudicating the veteran's claim, the RO is directed to an 
October 2002 opinion of the veteran's VA physician which 
indicates chronic back pain present in the veteran since 1989 
(while the veteran was still in service).  Additionally, the 
RO is directed to a February 1993 service medical record 
which reflects treatment for complaints of lower back pain.  
As these indications seem to suggest a potential relationship 
between a current disability and a possible in-service onset, 
the veteran is to be afforded a comprehensive VA orthopedic 
examination before his claim is adjudicated on the merits.  
In this examination, the orthopedist must provide an opinion 
detailing the existence of any current back disability, 
including degenerative disc disease or osteoarthritis, and if 
such a disability had causal origins during the veteran's 
military service (or the existence of degenerative changes to 
a compensable degree within a year of service separation).  

Furthermore, the Board notes that the veteran has submitted a 
statement indicating that he was to have an appointment with 
a VA neurosurgeon in January 2007.  As the record of this 
treatment may have a direct bearing on the ultimate 
disposition of the case, the RO is directed to obtain a copy 
of this treatment and to associate it with the claims file 
prior to the veteran being afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Obtain a copy of a January 2007 VA 
neurosurgery treatment report identified 
by the veteran.  Associate the copy of 
this treatment with the veteran's claims 
folder.    

3.  Schedule the veteran for a 
comprehensive VA orthopedic examination 
for the purposes of determining if any 
current back disability, to include 
osteoarthritis and degenerative disc 
disease, had an onset during the veteran's 
active military service (or, in the case 
of degenerative changes, to a compensable 
degree within a year of service 
separation).  If, after a thorough 
physical examination and review of the 
claims file, an orthopedic disability of 
the low back is found to be present, the 
examiner is asked to provide an opinion on 
the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
degenerative disc disease, 
osteoarthritis, or another low back 
disability was caused by any 
incident or event in military 
service, or in the case of 
degenerative changes to a 
compensable degree within a year of 
service separation.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
or aggravation as to find against 
causation or aggravation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After completion to the extent 
possible of the directed development, re-
adjudicate the veteran's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).    


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


